DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2021 and 08/18/2021 have been considered by the examiner.
Double Patenting
The no statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A no statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on no statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11, and 13 are rejected on the ground of no statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,009,590. 
	Regarding claims 1, 11, and 13, claim 1 of U.S. Patent No. 11,009,590 discloses a controller circuit configured to:
	receive sensor data that captures an object proximate a vehicle, the sensor data comprising image data and lidar data (Claim 1: receive radar data representing detections of an object proximate a host vehicle; receive image data representing a captured image of the object);
	determine, based on the lidar data and an image of the object from the image data, a sensor profile including a multi-dimensional representation of the sensor data relative to a coordinate system of the vehicle (Claim 1: determine, based on the radar data and the image data, a radar profile including a two-dimensional representation of the radar data relative to a host vehicle coordinate system and an associated image of the object);
	annotate the sensor profile by at least labeling the multi-dimensional representation of the sensor data with the image of the object in addition to an orientation of the object, the orientation of the object being derived from the image data (Claim 1: annotate the radar profile in accordance with the identity and an orientation of the object by labeling the radar profile with the image, the identity, and the orientation of the object);
	responsive to determining a distance and a direction to the object based on the sensor profile, further annotate the sensor profile by further labeling the multi-dimensional representation of the sensor data with the distance and the direction to the object (Claim 1: determine a distance and a direction to the object in accordance with the radar profile; and annotate the radar profile in accordance with the distance and the direction).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2016/0238703; Cited in IDS) in view of Hong et al. (US 2019/0385334; Cited in IDS).
	Regarding claims 1 and 13, Liu discloses a system and a method, the system comprising:
	a controller circuit configured to: 
	receive sensor data that captures an object proximate a vehicle, the sensor data comprising image data and lidar data (paragraphs [0012], [0090]; e.g., the one or more received signals being the radar signal reflected by an object and being received by the radar apparatus) and (paragraphs [0063], [0067]; e.g., The camera apparatus C captures an image of the subject (target object) to acquire image data).
	Liu fails to specifically disclose determine, based on the lidar data and an image of the object from the image data, a sensor profile including a multi-dimensional representation of the sensor data relative to a coordinate system of the vehicle; annotate the sensor profile by at least labeling the multi-dimensional representation of the sensor data with the image of the object in addition to an orientation of the object, the orientation of the object being derived from the image data; 	responsive to determining a distance and a direction to the object based on the sensor profile, further annotate the sensor profile by further labeling the multi-dimensional representation of the sensor data with the distance and the direction to the object.  
	However, Hong discloses determine, based on the lidar data and an image of the object from the image data, a sensor profile including a multi-dimensional representation of the sensor data relative to a coordinate system of the vehicle (paragraphs [0005], [0058], [0060]; e.g., using the distance from the vehicle to the object and the direction of the object with respect to the vehicle);
	annotate the sensor profile by at least labeling the multi-dimensional representation of the sensor data with the image of the object in addition to an orientation of the object, the orientation of the object being derived from the image data (paragraphs [0034], [0039];e.g., depending on a structure of the 3D mesh, objects near the vehicle may be distorted on the 3D image 20. For example, shapes or sizes of the objects near the vehicle may be distorted on the 3D image 20);
	responsive to determining a distance and a direction to the object based on the sensor profile, further annotate the sensor profile by further labeling the multi-dimensional representation of the sensor data with the distance and the direction to the object (paragraphs [0047], [0057], [0120]; e.g., the meshes 1331, 1332, and 1333 obtained by cutting off parts of a basic mesh based on locations of objects 1341, 1342, and 1343 and/or types of the objects 1341, 1342, and 1343 may be stored in the memory).  
	Therefore, taking the teachings of Liu in combination of Hong as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to 
determine a sensor profile including a multi-dimensional representation of the sensor data relative to a coordinate system of the vehicle; annotate the sensor profile by at least labeling the multi-dimensional representation of the sensor data with the image of the object in addition to an orientation of the object, the orientation of the object being derived from the image data; and responsive to determining a distance and a direction to the object based on the sensor profile, further annotate the sensor profile by further labeling the multi-dimensional representation of the sensor data with the distance and the direction to the object for advantages of generating an image of the surrounding area of the vehicle based on the determined direction and distance (Hong: paragraph [0005]).
	Regarding claims 2 and 14, Liu in combination with Hong discloses the system and the method in accordance with claims 1 and 13, wherein the controller circuit is configured to further annotate the sensor profile by at least labeling the multi-dimensional representation of the sensor data with an object classification identifying whether the object comprises another vehicle (Hong: paragraphs [00126]-[0127]).  
	Regarding claims 3 and 15, Liu in combination with Hong discloses the system and the method in accordance with claims 1 and 13, wherein the controller is further configured to determine a portion of the sensor data that comprises radar data that captures the object (Liu: paragraphs [0041], [0066]); wherein the controller is further configured to determine the sensor profile including the multi- dimensional representation of the sensor data based on the radar data (Liu: paragraph [0137] see the object identification unit 38 may identify the target objects by previously holding template models indicating the sizes and shapes of target object regions corresponding to the types of objects).  
	Regarding claims 4 and 16, Liu in combination with Hong discloses the system and the method in accordance with claims 3 and 15, wherein the controller is further configured to: further annotate the sensor profile by labeling the multi-dimensional representation of the sensor data with an orientation angle of the object, the orientation angle of the object being derived from the radar data; and responsive to determining, based at least in part on the orientation angle, a distance and a direction to the object, further annotate the sensor profile by labeling the multi-dimensional representation of the sensor data with the distance and the direction to the object (Hong: paragraphs [0047], [0057], [0120]).  
	Regarding claims 6 and 18, Liu in combination with Hong discloses the system and the method in accordance with claims 3 and 15, wherein the controller circuit is further configured to: determine a reflection intensity map in accordance with the sensor profile; and further annotate the sensor profile in accordance with the reflection intensity map (Hong: paragraphs [0086], [0122], [0126]).  
	Regarding claim 7, Liu in combination with Hong discloses the system in accordance with claim 3, wherein the controller circuit is configured to: determine, based on the radar data, an elevation to the object in accordance with the sensor profile (Liu: paragraphs [0079], [0090]); and further annotate the sensor profile by labeling the multi-dimensional representation of the sensor data with the elevation to the object (Liu: paragraphs [0079], [0090], [0137]).  
	Regarding claim 8, Liu in combination with Hong discloses the system in accordance with claim 1, wherein the controller is further configured to: determine, based on the sensor data, a pose angle of the vehicle; and further annotate the sensor profile by labeling the multi-dimensional representation of the sensor data with the pose angle of the vehicle (Liu: paragraphs [0089]-[0090]).  
	Regarding claims 9 and 19, Liu in combination with Hong discloses the system and the method in accordance with claims 1 and 15, wherein the controller circuit is further configured to operate the vehicle in accordance with the sensor profile in response to a determination that a sensor map corresponds to the sensor profile (Hong: paragraphs [0087], [0091], [0126]).  
	Regarding claims 10 and 20, Liu in combination with Hong discloses the system and the method in accordance with claims 1 and 15, wherein the controller circuit is configured to upload the sensor profile to a data base for use in operating one or more other vehicles in accordance with the sensor profile (Hong: paragraphs [0166]-[0167], [0193]).
	Claims 11 and 12 are drawn to a computer-readable storage medium comprising code means for generating steps of claims 13 and 3.  Therefore, the same rationale applied to claims 3 and 13 apply. In addition, Liu in combination with Hong inherently discloses a computer-readable storage medium, i.e., given that Liu/Hong discloses a process (Hong: paragraph [0196]), the process would be implemented by a processor that requires a computer program product, e.g., a RAM, to function.
Allowable Subject Matter
Claims 5 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648